STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2021   KW   1168


VERSUS


GARY    LYNN     FOGG                                             DECEMBER       30,       2021




In   Re:                  Lynn     Fogg,                  for   supervisory      writs,      22nd
                 Gary                       applying
                 Judicial        District     Court,     Parish    of    St.    Tammany,      No.
                 523830.




BEFORE:          WHIPPLE,      C. J.,    WOLFE    AND   HESTER,   JJ.



                 WRIT   DENIED.


                                                  VGW

                                                  EW
                                                  CHH




COURT      OF   APPEAL,       FIRST     CIRCUIT




434)       DEPUTY
                 uQtkl
                    C   ERK   OF   COURT
                 FOR    THE   COURT